Broyles, O. J.
1. Where A, B, and C, acting independently and without concert of action, shoot at D, and the latter is killed, and where A and B are tried under an indictment for the murder of D, and where the evidence does not demand a finding that the deceased was shot and killed by A and B, or by either of them, a verdict finding them guilty of shooting at another is not contrary to law, provided the offense of shooting at another is sufficiently charged in the indictment. This ruling is not contrary to the decision in Fontana v. State, 152 Ga. 422 (107 S. E. 254).
2. The excerpts from the charge of the court, complained of in the motion for a new trial, are not error for any reason assigned.
3. The verdict was authorized by the evidence, and the overruling of the motion for a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.